In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Graci, J.), dated June 17, 1992, which granted the motion of the defendant Canada Dry Bottling Co. of New York for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
*523We agree with the Supreme Court that the plaintiffs are foreclosed from bringing this action because the plaintiff Tillak Seemangall applied for and received workers’ compensation benefits (see, O’Connor v Midiria, 55 NY2d 538; Deutsch v Great Atl. & Pac. Tea Co., 89 AD2d 597). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.